Title: General Orders, 20 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 20th 1776
Parole Dorchester.Countersign Salem.


Whitcombs, Phinneys, and Huchinsons Regiments are to march into Boston this day, and remain there until further orders, they are to guard the Town, and the public stores there,

and do all such fatigue, and other duties, as the General commanding there, thinks proper to order—Every possible precaution will be taken to destroy the Infection of the small-pox. The Troops now in Boston are to march out, and join their respective Regiments, upon being relieved by the Regiments that are to march in. The Posts on Bunkers-hill, Breed’s-hill, and Charles-Town Ferry, are to be garrison’d by Col. Waldron’s Regt, who is to take especial care that the Abbaties, picketting &c. are preserved entire—The Qr M. Genl is to see that Fire wood, or Coals, is immediately laid in for the supply of those posts. The Commissary Genl has Orders, immediately to lay in a proper supply of provisions, for the Garrisons of Boston, Bunkers-hill & Dorchester Heights.
